ORDER
PER CURIAM.
Driver appeals from the judgment of the trial court that upheld the suspension/revocation of his driving privileges, arguing that there was insufficient evidence to support the judgment in that the certificate of analysis admitted into evidence was inadmissible hearsay. This court has considered and denied the same argument in Vilcek v. Director of Revenue, 974 S.W.2d 602 (Mo.App.1998). The maintenance report is considered valid under the language of 19 CSR 25-30.051(4). Id. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm the judgment pursuant to Rule 84.16(b).